                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Earl Martin Stroud, Jr.,               )      Case No. 4:18-cv-01191-DCC
                                       )
                     Plaintiff,        )
                                       )
v.                                     )                 ORDER
                                       )
Orangeburg County Detention Center, )
Vernita Dozier, Officer Davis, Officer )
Wheeler,                               )
                                       )
                     Defendants.       )
________________________________ )

       This matter is before the Court on Defendants Davis and Dozier’s Motion to

Dismiss. ECF No. 17. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge

Thomas E. Rogers, III, for pre-trial proceedings and a Report and Recommendation

(“Report”). On September 5, 2018, the Magistrate Judge issued an Order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the dismissal

procedure and the possible consequences if he failed to adequately respond to the

Motion. ECF No. 18. Despite the warning, Plaintiff failed to respond. On February 2,

2019, the Magistrate Judge issued a Report recommending that this action be

dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(b) for lack of

prosecution and failure to comply with Court orders. ECF No. 24. The Magistrate

Judge advised Plaintiff of the procedures and requirements for filing objections to the
Report and the serious consequences if he failed to do so.            Plaintiff has filed no

objections, and the time to do so has passed.

            The Magistrate Judge makes only a recommendation to this Court.              The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976).

The Court is charged with making a de novo determination of any portion of the Report

of the Magistrate Judge to which a specific objection is made. The Court may accept,

reject, or modify, in whole or in part, the recommendation made by the Magistrate Judge

or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. §

636(b). The Court will review the Report only for clear error in the absence of an

objection. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (stating that “in the absence of timely filed objection, a district court need not

conduct a de novo review, but instead must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” (citation omitted)).

          After considering the record in this case, the applicable law, and the Report of

the Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

This action is dismissed with prejudice pursuant to Federal Rule of Civil Procedure

41(b).1


1

        The Court notes that only Defendants Davis and Dozier filed the Motion to Dismiss.
However, as several pieces of mail have been returned as undeliverable and Plaintiff has
never made contact with this Court, it appears that Plaintiff intends to abandon this action
as to all Defendants.
      IT IS SO ORDERED.

                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
May 13, 2019
Spartanburg, South Carolina

                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and

4 of the Federal Rules of Appellate Procedure.
